Citation Nr: 0202748	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  00-20 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veteran Service Officers


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





REMAND

The veteran had active duty from December 1964 to September 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied a rating in excess of 10 
percent for service-connected PTSD.  However, a February 2001 
rating action granted a 50 percent rating for that disorder.  
Since the appellant did not withdraw the increased rating 
claim after the grant of a higher evaluation, the case is 
still in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993). 

In the VA Form 9 of October 2000, the appellant indicated 
that a hearing before a member of the Board at the regional 
office was desired.  That hearing has not been scheduled.

In view of the foregoing, this case must be returned to the 
RO so that a Travel Board hearing can be scheduled.  
Therefore, this case will be remanded to the RO for the 
following: 

The RO should schedule a Travel Board 
hearing for the veteran in accordance 
with 38 C.F.R. §§ 19.75 and 20.704(a) 
(2001) (providing for the scheduling of 
travel board hearing in the order of the 
place of each case on the Board's 
docket).  

While this case is in remand status, the veteran and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  

Following the hearing, the case should be returned to the 
Board for further appellate consideration if otherwise in 
order.  By this REMAND, the Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case.  The purpose of the REMAND is to 
further develop the record.  No action is required of the 
veteran until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_______________________________
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


